Citation Nr: 0006334	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an increased rating for shell fragment 
wound of the right thigh and buttock, currently evaluated as 
40 percent disabling.

5.  Entitlement to an increased rating for shell fragment 
wound of the left foot, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for perforated left 
eardrum, currently evaluated as zero percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
denied increased ratings for shell fragment wound of the 
right hip and buttock, amputation of the left little toe with 
hammertoes of the left fourth and fifth toes, and perforated 
left ear drum, and denied service connection for hearing 
loss, tinnitus, and vertigo.

In a June 1998 rating decision, the RO awarded an increased 
rating of 40 percent for shell fragment wound of the right 
thigh and buttock.  However, the issue of entitlement to an 
increased rating for such disability remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current bilateral high frequency sensorineural 
hearing loss disability and injury or disease during the 
veteran's active service.   

2.  The record does not contain competent evidence of a nexus 
between a current tinnitus disability and injury or disease 
during the veteran's active service.   

3.  The record does not contain competent evidence of a nexus 
between a current vertigo disability and injury or disease 
during the veteran's active service.   

4.  The veteran's disability from shell fragment wound of the 
right thigh and buttock is manifested by limitation of motion 
of the hip with X-ray findings of degenerative arthritis, and 
such cardinal signs of muscle injury as loss of power, 
weakness, lowered threshold for fatigue, and chronic pain, 
with a history of through and through shell fragment wound to 
Muscle Group XVII, without bone involvement, extensive 
debridement, prolonged infection or hospitalization, 
sloughing of soft parts, or intermuscular binding or 
scarring, and without current findings of wide damage to the 
muscle group, loss of deep fascia or muscle substance, or 
soft flabby muscle in the wound area, or minute, multiple 
scattered foreign bodies, adhesion of scar to bone, 
diminished muscle excitability, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, or induration or atrophy of an entire muscle.

5.  The veteran's disability from amputation of the left 
fifth toe and hammertoes of the left fourth and fifth toes is 
manifested by subjective complaints of pain in the left 
fourth toe, with callous formation over the dorsal surface of 
distal and proximal interphalangeal joints of the fourth toe, 
without malunion or nonunion of the tarsal or metatarsal 
bones, and without other foot involvement such as claw foot 
or flatfoot, or more than moderate disability of the left 
foot.

6.  In a May 1996 rating decision, the RO continued a zero 
percent rating for the veteran's service-connected disability 
from perforated left eardrum.

7.  The RO notified the appellant of the May 1996 rating 
decision by a letter dated June 3, 1996.

8.  On June 2, 1997, the appellant filed a notice of 
disagreement (NOD) concerning the issues decided in the May 
1996 rating decision.

9.  On June 23, 1997, the RO issued a statement of the case 
(SOC) concerning the issues decided in the May 1996 rating 
decision.

10.  The VA Form 9 filed by the veteran on July 17, 1997, 
contains no assertions concerning errors of law or fact 
associated with the issue of entitlement to an increased 
rating for perforation of the left eardrum; the veteran did 
not file a substantive appeal as to such issue within 60 days 
of the SOC or within one year of the notice of that rating 
decision.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral high frequency sensorineural hearing loss is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
vertigo is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  The criteria for a rating in excess of 40 percent for 
shell fragment wound of the right thigh and buttock have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.73, 
Diagnostic Code 5317 (1999).

5.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for degenerative arthritis of the right hip 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 
(1999).

6.  The criteria for a rating in excess of 10 percent for 
shell fragment wound to the left foot with amputation of the 
distal phalanx of the left little toe and hammertoes of the 
left fourth and fifth toes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5284 (1999).

7.  There is no appeal pending before the Board concerning 
the issue of entitlement to an increased rating for 
perforated left eardrum.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for hearing loss, 
tinnitus, and vertigo are not well grounded.  Where a claim 
is not well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision dated in 
June 1996, and in the statement of the case and the 
supplemental statements of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.

A.  Hearing Loss

The veteran sustained fragment wounds during his World War II 
service in the Pacific theater in September 1944.  A 
treatment noted dated in January 1945 indicated that at the 
time of the original wounds, the veteran's left eardrum was 
broken.  The left ear began to drain yellow pus within two to 
three days and continued to drain in decreasing amounts.  The 
veteran denied loss of hearing but reported nightly earaches 
which he treated with drops to alleviate nocturnal otalgia.  
An examination revealed a clean and closing perforation of 
the left eardrum.  When he was examined again in January 
1945, the veteran had a healed perforation of the left 
eardrum.  His hearing in both ears was 15/15 for whispered 
voice.  When examined at the time of his separation from 
service, the veteran's hearing was 15/15 in both ears for 
whispered and spoken voice.  Examination of his ears revealed 
no disease or defect.

The veteran underwent a VA ear, nose, and throat examination 
in December 1948.  He reported that his left ear had 
discharge immediately after he was wounded but had not 
discharged since.  The examiner reported that the veteran's 
hearing for ordinary conversation voice was normal in both 
ears at 20 feet.  There was no impairment of hearing for 
either high or low tones by either bone or air conduction 
with tuning fork tests.  Hearing thresholds in the left ear 
were at or below 20 decibels at frequencies of 500, 1,000, 
2,000, and 4,000 hertz.  Hearing thresholds in the right ear 
were at or below 10 decibels at the same frequencies.

The veteran underwent audiological testing at a private 
clinic in February 1980.  An audiologist reported that the 
veteran hearing sensitivity for speech was within normal 
limits.  He had moderate high frequency hearing loss at 4,000 
and 8,000 hertz.  Speech discrimination was 92 percent 
correct in the right ear and 96 percent correct in the left 
ear.  The examiner noted that the veteran reported having 
tinnitus and dizziness.

Under 38 C.F.R. § 3.385 (1999), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

The record shows that the veteran has current disability from 
hearing loss.  During a VA audiological examination in April 
1996, he gave a history of exposure to machine gun noise 
during World War II and reported that he sustained ruptured 
eardrums from a grenade explosion.  On Audiological testing, 
his hearing thresholds, in decibels, at the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
60
LEFT
15
20
20
45
55

The puretone hearing threshold average in the right ear was 
36, with speech discrimination 90 percent correct.  The 
puretone hearing threshold average in the left ear was 35, 
with speech discrimination 88 percent correct.  The examiner 
reported a diagnosis of bilateral, mild sensorineural hearing 
loss.  The examiner did not attribute the veteran's hearing 
loss to acoustic trauma or any other disease or injury the 
veteran incurred during his active military service.

In testimony before a hearing officer at the RO and before 
the undersigned Board member, the veteran has attributed his 
hearing loss disability to the explosion which resulted in 
his shell fragment wounds in September 1944.  The veteran 
testified in July 1999 that he had temporary hearing loss 
after the in-service explosion.  He stated that the hearing 
loss resolved after several days.  He stated that after his 
separation from service and during more recent treatment, 
physicians had told him that his hearing loss resulted from 
the in-service explosion, but he did not specifically 
identify any such physician.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion which 
indicates a nexus between the veteran's current disability 
from bilateral high frequency sensorineural hearing loss and 
any disease or injury he incurred during his active military 
service.  In the absence of evidence that he has the 
expertise to render an opinion about the etiology of his 
hearing loss, the veteran's assertions that it resulted from 
the in-service grenade explosion are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His assertions about what he was told by physicians are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is necessary to support a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The recitations of the veteran's history of noise 
exposure in the various medical records contained in the 
claims folder, as provided by the veteran, without further 
medical comment by the examiners, does not provide the nexus 
element to support a well grounded claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995). 

B.  Tinnitus

The veteran testified that he had tinnitus for eight to nine 
days after the hand grenade explosion in September 1944 that 
caused his service connected disabilities.  He stated that he 
had intermittent, recurring tinnitus during the remainder of 
his active military service and thereafter.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for tinnitus.  The 
veteran did not complain of tinnitus during the December 1948 
VA audiological examination.  As noted above, he reported a 
history of tinnitus during a private audiological examination 
in February 1980.  The record, including service medical 
records, does not contain any medical evidence that he had 
complaints, diagnoses, or treatment for tinnitus prior to 
that time.

During the April 1996 VA audiological examination, the 
veteran reported having constant, long-standing tinnitus of 
fluctuating intensity, but insufficient to interfere with 
daily activities.  He reported that the onset of such 
symptoms was after the hand grenade blast in service.  The 
examiner did not report a diagnosis of tinnitus.  During VA 
outpatient treatment in July 1997, the examiner noted the 
veteran's history of noise trauma about 50 years earlier.  
The veteran reported having hearing loss with significant 
change during the preceding year.  He also complained of 
episodes of tinnitus unrelated to episodes of vertigo.  An 
ear examination was normal.  The examiner did not report a 
diagnosis of tinnitus. 

The record does not contain competent medical evidence that 
the veteran's current disability from tinnitus is related to 
any disease or injury he sustained during his active military 
service.  His own assertions that there is such a 
relationship are afforded no probative weight in the absence 
of evidence that he has the expertise to render such an 
opinion.   See Espiritu, supra.  His assertions about what he 
has been told by physicians do not constitute the medical 
evidence of nexus which is required to support a well-
grounded claim.  See Robinette, supra.

C.  Vertigo

The veteran has current disability from vertigo which he has 
attributed to the perforated eardrums he sustained during the 
hand grenade explosion which caused the injuries documented 
by his service medical records.  Recently dated VA medical 
records indicate that he was taking Antivert for intermittent 
symptoms of vertigo.  He testified in September 1997 that the 
onset of his vertigo was during his continued service after 
he was wounded in 1944.

Service medical records do not show the veteran had 
complaints, diagnoses, or treatment for vertigo during his 
active military service.  The earliest dated documentation of 
symptoms of vertigo contained in the claims folder was made 
in August 1986.  During private medical treatment at that 
time, the veteran gave a history of vertigo occurring 
approximately one year before.  He had undergone a work-up 
including computed tomography, electroencephalogram, and an 
ear, nose, and throat examination, all of which were 
negative.  The vertigo resolved.  Treatment notes dated in 
August 1988 show that the veteran complained of symptoms of 
dizziness.  On brief testing he had subjective complaints of 
dizziness with his left ear down toward the table.  The 
examiner reported an impression of probable benign positional 
vertigo.  A treatment note dated in August 1989 indicated 
that the veteran had continued to have intermittent symptoms 
of vertigo.

More recently dated VA treatment records tend to show that 
the veteran has current disability from vertigo.  Treatment 
notes dated in April 1996 indicate that the veteran had a 
history of vertigo and was taking Antivert.  In July 1996, 
his symptoms were diagnosed as probable Meniere's disease.  
The same impression is contained in VA treatment notes dated 
in July 1997.

During a VA examination in May 1998, the veteran reported 
that he had intermittent episodes of vertigo for which he 
took Antivert.  His last episode had been in February 1998.  
He had two such episodes in 1997.  On examination the 
external auditory canals were clear and dry.  The eardrums 
were intact but appeared slightly scarred.  There was no 
evidence of old or recent inflammation in either ear.  The 
reported impression was mild scarring of both eardrums.

The record does not contain competent medical evidence or 
opinion that the veteran's current disability from episodes 
of vertigo is related to any disease or injury he incurred 
during such service.  As the third element of the Caluza 
analysis is not satisfied, the Board concludes that the claim 
for service connection for vertigo is not well grounded.


II.  Increased Ratings

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

A.  Shrapnel Wound of the Right Thigh and Buttock

Service medical records show that the veteran sustained 
wounds to the right thigh and left fourth and fifth toes from 
hand grenade explosions in September 1944.  The thigh injury 
was due to shrapnel which entered on the lateral upper thigh 
near the crease of the buttock and was withdrawn from the 
posteromedial thigh several inches below the buttock.  An X-
ray of the right hip did no show bony pathology.  However, 
there was a metallic foreign body measuring about 1.3 
centimeters in length lying in the soft tissue of the right 
buttock just posterior to the intertrochanteric fossa of the 
femur.  Removal of the foreign body was deemed not necessary 
or advised.  The thigh wound healed gradually and the veteran 
was returned to duty in November 1944.  However, soon 
thereafter, he fell and was not able to get up due to pain.  
When admitted to a hospital in Oregon in January 1945, the 
diagnosis was right hip muscular strain.  Notes dated several 
months later indicated that the veteran continued to have 
complaints of generalized right hip pain.  In March 1945, a 
physician found him fit for duty.  A medical examination 
report dated in April 1946 contains references to right hip 
strain and scars on the buttocks.

In an April 1946 rating decision, the RO granted service 
connection for residuals of gunshot wound to the right thigh 
and buttock with retained missile, and amputation of the 
distal phalanx of the left little toe with hammertoes of the 
fourth and fifth left toes.  In an October 1947 rating 
decision, a rating of 20 percent was assigned for shell 
fragment wound of the right thigh and buttock with retained 
missile, effective from the date of the day following the 
veteran's separation from service.  The 20 percent rating 
remained in effect until February 16, 1996, when the RO's 
June 1998 rating decision added bursitis and degenerative 
joint disease of the right hip to the service-connected 
disability and assigned a rating of 40 percent under 
Diagnostic Code 5217, which is for evaluation of disability 
associated with injury to Muscle Group XVII.

The Court has held that where a pertinent law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, none of the revisions make a 
material change in the cited sections of the regulations or 
rating schedule.  Consequently, the Board concludes that the 
veteran is not prejudiced by the Board's consideration of 
this aspect of the rating, notwithstanding the recent 
revisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  Prior to July 3, 1997, a slight injury was 
the result of simple wound of muscle without debridement, 
infection, or effects of laceration.  By history, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body.  Under the revised regulation 
schedule, a slight muscle disability would result from simple 
wound of the muscle without debridement or infection.  The 
history and complaint would be documented by service 
department record of superficial wound with brief treatment 
and return to duty.  There would be healing with good 
functional results.  There would be no cardinal signs or 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss. 38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A severe muscle disability consists of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle. 38 C.F.R. § 4.56(d).  Under the revised criteria, a 
severe disability would result from through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaints would be documented by service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  There would be record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in the previous paragraph, but worse 
than those of moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
which swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The regulations pertaining to principals of combined ratings 
of muscle injuries in the same anatomical segment or 
affecting movements of a single joint have not changed 
significantly.  Prior to July 3, 1997, the regulations 
provided that muscle injuries in the same anatomical region, 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately sever 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Two or more severe 
muscle injuries affecting the motion (particularly strength 
of motion about a single joint may be combined, but not in 
combination receive more than the rating for ankylosis of the 
joint at an intermediate angle, except with severe injuries 
involving the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.55(a), (b).  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, [or] surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).

The revised provisions of 38 C.F.R. § 4.55 provide, in part, 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (1999).

Under both the former and revised Diagnostic Code 5317, a 
moderately severe injury to Muscle Group XVII is rated 40 
percent disabling.  A severe injury to Muscle Group XVII is 
rated 50 percent disabling.  Muscle Group XVII is also known 
as pelvic girdle group 2 and includes the gluteus maximus, 
gluteus medius, and the gluteus minimus, the functions of 
which include extension of the hip, abduction of the thigh, 
and elevation of the opposite side of the pelvis.

The Board finds that the veteran's disability from shell 
fragment wound of the right thigh and buttock is not severe, 
as the type of injury, history and complaint, and objective 
findings are not consistent which such a level of disability.  
Although the wound to the thigh was through and through, 
there was no bone involvement, extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding or scarring.  Service medical records 
do not show a prolonged period of hospitalization for 
treatment of the wound.  Although some of the cardinal signs 
of muscle injury are present, such as loss of power, 
weakness, lowered threshold of fatigue, and chronic pain, 
such signs are contemplated by the 40 percent rating for 
moderately severe injury.  Objective findings do not suggest 
wide damage to the muscle group, loss of deep fascia or 
muscle substance, or soft flabby muscle in the wound area.  
There is no indication of severe impairment of function with 
tests of strength, endurance, or coordination.  The record 
does not contain findings of minute, multiple scattered 
foreign bodies, adhesion of scar to bone, diminished muscle 
excitability, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, or induration or 
atrophy of an entire muscle.

For the foregoing reasons, the Board concludes that the 
criteria for schedular rating in excess of 40 percent for 
shell fragment wound to the right thigh and buttock pursuant 
to Diagnostic Code 5317 have not been met.  

The examiner who conducted the May 1998 VA orthopedic 
examination reported that the veteran had degenerative 
arthritis and bursitis in his right hip as a result of the 
shrapnel injury.  The RO has included this in the service-
connected disability.  Therefore, the Board will consider the 
veteran's disability from his right lower extremity disorder 
in the context of other diagnostic codes to determine if a 
higher or separate rating is assignable pursuant to such 
other codes.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology ; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the specific joint involved.  When 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for the joint 
affected by limitation of motion, to be combined, not added, 
with the rating of other manifestations of the affected 
joint.

Diagnostic Codes 5251 and 5252 evaluate hip disability based 
on limitation of extension and flexion, respectively.  
Diagnostic Code 5253 evaluates hip disability based on 
limitation of abduction, adduction, and rotation.  During the 
May 1998 VA examination, the veteran had the following ranges 
of motion in his right hip: extension, zero to 10 degrees; 
flexion, zero to 52 degrees; adduction, zero to two degrees; 
abduction, zero to 20 degrees; internal rotation, zero 
degrees; and external rotation, zero to 30 degrees.  Such 
findings, by themselves, would not support a compensable 
rating based on limitation of motion alone.  Normal range of 
motion of the hip is extension to zero degrees, flexion to 
125 degrees, and abduction to 45 degrees.  38 C.F.R. Part 4, 
Plate II (1999).  The record contains.  As the functions of 
muscle group XVII include extension of the hip and abduction 
of the thigh, limitation of extension or abduction cannot be 
used as a basis for the assignment of a separate compensable 
rating for arthritis of the right hip.  There was, however, 
some limitation of flexion and rotation, which, together with 
the X-ray findings of right hip degenerative arthritis in the 
examination report, support the assignment of a separate 10 
percent rating for limitation of motion due to arthritis 
pursuant to Diagnostic Code 5010-5003.

The Board has considered whether higher or additional 
separate ratings are assignable under other diagnostic codes 
that pertain to hip disabilities.  However, in the absence of 
service-connected ankylosis or separate symptoms associated 
with hip or femur disability such as flail joint or nonunion 
or malunion of the femur, the Board concludes that higher or 
separate schedular ratings are not for assignment.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (1999).

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The veteran's 
right hip disability, as discussed above, does not 
approximate the criteria for the next higher evaluation under 
Diagnostic Codes 5251, 5252, or 5253, as he has considerably 
more motion in the hip than specified in these diagnostic 
codes.  The type of muscle injury, its history, and the 
current findings likewise do not paint a disability picture 
that more closely approximates the schedular criteria for the 
next higher rating of 50 percent under Diagnostic Code 5317.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect each 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination concerning musculoskeletal 
disorders.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, as supported by adequate pathology, and as evidenced 
by the visible behavior of the claimant undertaking the 
motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The evidence contained in the claims folder shows that the 
veteran's disabilities from shrapnel wound of the right thigh 
with degenerative arthritis of the right hip are manifested 
by limited and painful motion, weakness, and excess 
fatigability.  However, such manifestations are contemplated 
in the criteria for the schedular ratings currently in 
effect, and would not provide a basis for an additional or 
higher disability evaluation.

B.  Left Fourth and Fifth Toes

In the same incident in September 1944, the veteran sustained 
shrapnel wounds to the fourth and fifth left toes.  The fifth 
toe was amputated at the distal phalanx.  The fourth toe 
sustained a deep fragment wound.  X-rays of the left foot 
showed chip fractures toward the plantar surface of the 
proximal interphalangeal joint of the fourth toe.  The 
veteran was discharged to duty in mid-November but was 
rehospitalized after a fall.  When admitted to a hospital in 
January 1945, his fourth and fifth toes were deformed.  He 
reported that the toes were painful and sensitive to pressure 
from his shoe.  Hammertoes of the left fourth and fifth toes 
were noted at the time of the veteran's medical examination 
in January 1945.  When admitted to another hospital in 
February 1945, the veteran's fourth and fifth toes were 
contracted and stiffened in flexion.  

The veteran was granted service connection for amputation of 
the distal phalanx of the fifth toe and hammertoe of the left 
fourth and fifth toes by an April 1946 rating decision.  An 
October 1947 rating decision assigned a separate rating of 10 
percent for this disability, effective from the date of the 
day following the veteran's separation from service.  The 10 
percent rating has been in effect since that time.

The RO has utilized Diagnostic Code 5284 to evaluate the 
veteran's disability from shell fragment wounds to the left 
fourth and fifth toes.  Under that diagnostic code, moderate 
foot injuries other than such manifested by malunion or 
nonunion of the tarsal or tarsal bones are rated as 10, 20, 
or 30 percent disabling when manifested by moderate, 
moderately severe, or severe foot disability, respectively.

Based on the findings reported from the most recent VA 
examination, the Board finds that the veteran's disability 
from shell fragment wound to the left foot is manifested by 
complaints of pain in the fourth toe, with amputation of the 
distal phalanx of the fifth toe and hammertoe of the fourth 
toe, and with callous formation over the dorsal surface of 
the distal and proximal interphalangeal joints, without more 
than moderate disability of the foot.  The record contains no 
indication that the left foot disability is manifested by 
painful motion, weakness, excess fatigability, 
incoordination, instability, loose motion, locking, or other 
indication of more than moderate disability.

The Board has viewed the veteran's disability in the context 
of other diagnostic codes used to evaluate foot disabilities 
to determine if a higher evaluation may be assignable 
pursuant to any of such other codes.  However, the evidence 
does not show that the veteran's foot disability is 
manifested by flatfoot, malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, a higher evaluation is not 
assignable pursuant to Diagnostic Codes 5276, 5278, or 5283.

For the foregoing reasons, the Board concludes that the 
criteria for a rating in excess of 10 percent for shell 
fragment wounds of the left foot are not met.  The Board 
further concludes that the veteran's disability from shell 
fragment wounds of the left foot does not more closely 
approximate the criteria for the next higher rating of 20 
percent for moderately severe foot disability.  38 C.F.R. 
§ 4.7 (1999).

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, there are higher 
ratings assignable for greater degrees of hip or foot 
disability, but the medical evidence reflects that the 
veteran's manifestations of the disabilities under 
consideration do not warrant such higher ratings.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization or frequent treatment for these service-
connected disabilities, nor is it otherwise shown that such 
disorders so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.

D.  Perforated Left Eardrum

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

On June 3, 1996, the RO notified the veteran of its decision 
to continue a zero percent rating for service-connected 
disability from perforated left eardrum.  The veteran filed a 
timely NOD on June 2, 1997.  On June 23, 1997, the RO 
furnished him a SOC which addressed the same issue.  The RO 
advised him in an accompanying letter that to perfect his 
appeal he must file a substantive appeal within 60 days or 
within the remainder of the one-year period from the date of 
the letter notifying him of the action he had appealed.  On 
July 17, 1997, the veteran filed a VA Form 9 which does not 
contain assertions of error of law or fact concerning the 
issue of entitlement to an increased rating for perforated 
left ear drum.  No other written communication from the 
veteran was received within 60 days of the issuance of the 
SOC or within the year after the June 1996 notice of the May 
1996 rating decision was mailed which sufficed as a 
substantive appeal.

In a letter dated November 10, 1999, the Board informed the 
appellant that the substantive appeal received in July 1997 
did not allege specific errors of law or fact with respect to 
the issue of entitlement to an increased rating for 
perforated left eardrum.  The Board informed the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  Neither the veteran nor his 
representative has responded.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issue of entitlement to an 
increased rating for perforated left ear drum, a substantive 
appeal containing allegations of error of fact or law as to 
such issue was not filed in a timely manner.  The appellant 
was so informed and given 60 days to present argument or 
request a hearing but did not respond.  The Board finds that 
no adequate substantive appeal has been timely filed with 
respect to such issue.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issue.  The claims with 
respect to such issue is dismissed.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

An increased rating for shell fragment wound of the right 
thigh and buttock is denied.  

A separate rating of 10 percent for bursitis and degenerative 
joint disease of the right hip is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An increased rating for shell fragment wound of the left foot 
is denied.

The appeal of the evaluation for perforated left eardrum is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

